’

, Case 1:19-cv-03347-RBJ-SKC Document 34-6 Filed 08/18/20 USDC Colorado Page 1 of 2

to ray
OR OPS ORL

 

 

 

 

 

 

 

 

f Event Details Report P190021274
® DISCOVER p
Run Date. 10/04/19 18 10
Event ID Disposition Initia! Event Type Final Event Type Supplemental Type
P190021274 OBSTRUCT POLICE/ TRAFS TRAFS TRAFFIC STOP
FALSE REPORT

Case Number Event Description Priority Call Source

R2019002468 2 OFFICER

Event Location Location Description

E COLFAX AVE /N XANTHIA ST

Entered Dispatched Enroute Arrived Closed

19 Jan 2019 01:59 19 Jan 2019 01:59 19 Jan 2019 01:59 19 Jan 2019 01:59 19 Jan 2019 02:52

Complainant Phone Reporting Area Beat District

5ZZ2 DEN 1

Entry Date Unit ID Status Comments

19 Jan 01:59 FIELD EVENT BLK YUKON

19 Jan 01:59 VEHICLE LIC: 754VQN

19 Jan 01:59 ** VEH SEARCH COMPLETED AT 01/19/19 01:59:04

19 Jan 01:59 304 AR

19 Jan 01:59 *™ LOI INFORMATION FOR EVENT # P190021274
WAS VIEWED AT: 01/19/19 01:59:07 ** >>>> BY:
SPENCER W. KOERNER ON TERMINAL: CAD10

19 Jan 02:04 304 AR

19 Jan 02:04 304 -- CD4 FOR NOW

19 Jan 02:06 305 ER

19 Jan 02:09 305 AR

19 Jan 02:32 ** CASE NUMBER R2019002468 HAS BEEN
ASSIGNED TO EVENT P190021274 ** >>>> BY:
DARIAN J. DASKO ON TERMINAL: $304

19 Jan 02:36 305 AM

19 Jan 02:52 EVENT CLEAR COMMENTS> CONTACTED
ATTACHED FOR DEFECTIVE HEADLAMP. DRIVER
WAS NONCOMPLIANT WITH ORDERS TO STEP OUT
OF THE VEHICLE. DRIVER WAS ESCORTED OUT
OF THE VEHICLE. DRIVER WAS ISSUED A MUNI
SUMMONS FOR DISORDERLY CONDUCT AND
DEFECTIVE HEADLAMP. SEE

19 Jan 02:52 MRE FOR FURTHER

19 Jan 02:52 304 AM

19 Jan 02:52 304 AM

a!
Le :

EXWIBIT & -
SI Cae

 

 
,- case 1:19-cv-03347-RBJ-SKC Document 34-6 Filed 08/18/20 USDC Colorado Page 2 of 2

ap O8 LORCE

DISCOVER Event Details Report P190021274

Run Date 10/04/19 18 10

 

Unit Time Summary

 

Unit ID Officer 1 Officer 2 Dispatch Enroute Arrive Clear Min. on-scene
*304 309758 316545 19 Jan01:59 19 Jan01:59 19Jan01:59 19 Jan 02:52 53.23
305 302607 19 Jan 02:06 19Jan02:06 19Jan02:09 19 Jan 02:36 27.72

* = primary unit, if data is available.

 
